DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 3/6/2020. Claims 1-20 are pending and considered below.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 requires “at least one processor” and “one or more processors”. The phrase “one or more processors” should be replaced with “the at least one processor” to clarify that the claim is referring to the same set of processors.
Appropriate correction is required.



	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-12, step 1 analysis, the subject matter of claims 1-12 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-12 are directed to a method.
Claims 1-12 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-12 are directed to a method for determining an unexpected path or an unexpected area, determining that an actor has followed the unexpected path or entered the unexpected area, and determining a deviation for controlling movement of a vehicle. These limitations are a simple process that, under the broadest reasonable interpretation, covers performance of these limitations in the mind. For example, the claim limitations encompass a driver determining that a bicycle rider is not likely to leave a bicycle lane, then noticing that the bicycle rider has traveled outside the bicycle lane, and then deciding that he should maneuver the vehicle to avoid a collision with the bicycle rider. Thus, the claims recite a mental process.
Claims 1-12 include the revised step 2A, prong two additional elements of obtaining first and second sensor data. Obtaining first and second sensor data amounts to mere data gathering, which is a 
Claims 1-12 include the step 2B additional elements of one or more computing devices and one or more sensors. Applicant’s specification does not provide any indication that the computing devices and  sensors are anything other than conventional computing devices and sensors. Making determinations based on the sensor data is a well-understood, routine and conventional function when claimed using generic computing devices. Collecting data is a well-understood, routine and conventional function when claimed using generic sensors. Computing devices and sensors are widely prevalent and in common use in autonomous vehicles. Computing devices and sensors are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claims 1-12 are rejected under 35 U.S.C. 101.
Regarding claims 13-19, step 1 analysis, the subject matter of claims 13-19 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 13-19 are directed to a system.
Claims 13-19 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 13-19 are directed to a system for determining an unexpected path or an unexpected area, determining that an actor has followed the unexpected path or entered the unexpected area, and determining a deviation for controlling movement of a vehicle. These limitations are a simple process that, under the broadest reasonable interpretation, covers performance of these limitations in the mind. For example, the claim limitations encompass a driver determining that a bicycle rider is not likely to leave a bicycle 
Claims 13-19 include the revised step 2A, prong two additional elements of obtaining first and second sensor data. Obtaining first and second sensor data amounts to mere data gathering, which is a form of insignificant extra-solution activity. Claims 13-19 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 13-19 generally link the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). 
Claims 13-19 include the step 2B additional elements of at least one processor, a memory, and one or more sensors. Applicant’s specification does not provide any indication that the processors, memory and  sensors are anything other than conventional processors, memory and sensors. Making determinations based on the sensor data is a well-understood, routine and conventional function when claimed using generic processors and memory. Collecting data is a well-understood, routine and conventional function when claimed using generic sensors. Processors, memory and sensors are widely prevalent and in common use in autonomous vehicles. Processors, memory and sensors are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claims 13-19 are rejected under 35 U.S.C. 101.
Regarding claim 20, step 1 analysis, the subject matter of claim 20 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claim 20 is directed to a method.
Claim 20 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process 
Claim 20 includes the revised step 2A, prong two additional elements of obtaining first and second sensor data. Obtaining first and second sensor data amounts to mere data gathering, which is a form of insignificant extra-solution activity. Claim 20 does not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claim 20 generally links the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). 
Claim 20 includes the step 2B additional elements of one or more computing devices and one or more sensors. Applicant’s specification does not provide any indication that the computing devices and  sensors are anything other than conventional computing devices and sensors. Making determinations based on the sensor data is a well-understood, routine and conventional function when claimed using generic computing devices. Collecting data is a well-understood, routine and conventional function when claimed using generic sensors. Computing devices and sensors are widely prevalent and in common use in autonomous vehicles. Computing devices and sensors are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claim 20 is rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al. (U.S. Patent Number 10,496,091, hereinafter Ross).
Regarding claim 1, Ross discloses:
for a first compute cycle of a plurality of compute cycles: (col. 13, line 54 - col. 14, line 67);
obtaining, by a computing system comprising one or more computing devices (col. 5, line 13 - col. 6, line 48; and FIG. 1, vehicle-100, computing device(s)-110, processor(s)-120, memory-130, data-134, and perception system-172);
motion forecast data with respect to an actor relative to an autonomous vehicle, the motion forecast data based on first sensor data collected during the first compute cycle (col. 13, line 54 - col. 14, line 67; FIG. 6, vehicle-100, and pedestrian-660; FIG. 7, vehicle-100, and pedestrian-730; FIG. 8, vehicle-100, and pedestrian-830; and FIG. 9, vehicles-100,920);

for a second compute cycle of the plurality of compute cycles that is later than the first compute cycle: (col. 15, line 1 - col. 16, line 22);
obtaining, by the computing system (col. 5, line 13 - col. 6, line 48; and FIG. 1, vehicle-100, computing device(s)-110, processor(s)-120, memory-130, data-134, and perception system-172);
second sensor data (col. 15, line 1 - col. 16, line 22; FIG. 6, vehicle-100, and pedestrian-660; FIG. 7, vehicle-100, and pedestrian-730; FIG. 8, vehicle-100, and pedestrian-830; and FIG. 9, vehicles-100,920);
determining, by the computing system and based on the second sensor data and the failsafe region data, that the actor has followed the unexpected path or entered the unexpected area (col. 15, lines 1-49); and
in response to determining that the actor has followed the unexpected path or entered the unexpected area, determining, by the computing system, a deviation for controlling a movement of the autonomous vehicle (col. 16, line 23 - col. 17, line 42).
Regarding claims 2 and 14, Ross further discloses:
for the second compute cycle: (col. 15, line 1 - col. 16, line 22);
determining, based on the second sensor data (col. 15, line 1 - col. 16, line 22; FIG. 6, vehicle-100, and pedestrian-660; FIG. 7, vehicle-100, and pedestrian-730; FIG. 8, vehicle-100, and pedestrian-830; and FIG. 9, vehicles-100,920);
a first motion plan representing the movement of the autonomous vehicle (col. 16, line 23 - col. 17, line 42);

in response to determining that the actor has followed the unexpected path or entered the unexpected area (col. 15, line 1 - col. 16, line 22);
obtaining a second motion plan that is determined during the first compute cycle (col. 15, lines 50-64); and
replacing the first motion plan with the second motion plan for controlling the movement of the autonomous vehicle (col. 16, line 23 - col. 17, line 42).
Regarding claim 3, Ross further discloses:
wherein determining, by the computing system and based on the motion forecast data, the failsafe region data representing the unexpected path or the unexpected area comprises (col. 14, lines 10-24); and
detecting one or more spatial data points that indicate that the actor has followed the unexpected path or entered the unexpected area (col. 15, lines 1-49, location of pedestrian or vehicle).
Regarding claim 6, Ross further discloses:
before the second compute cycle and in response to determining the failsafe region data representing the unexpected path or the unexpected area: (col. 15, line 50 - col. 16, line 22); and
determining, by the computing system, a preliminary deviation for controlling the movement of the autonomous vehicle (col. 16, line 23 - col. 17, line 42).
Regarding claim 7, Ross further discloses:
wherein determining the failsafe region data based on the motion forecast data comprises (col. 14, lines 10-24); and
identifying an intersection of an actor trajectory described by the motion forecast data with a trajectory of the autonomous vehicle (col. 16, line 53 - col. 17, line 15, autonomous vehicle proceeds 
Regarding claims 8 and 17, Ross further discloses:
wherein determining the deviation for controlling the movement of the autonomous vehicle comprises: (col. 16, line 23 - col. 17, line 42);
determining, based on the second sensor data (col. 15, line 1 - col. 16, line 22; FIG. 6, vehicle-100, and pedestrian-660; FIG. 7, vehicle-100, and pedestrian-730; FIG. 8, vehicle-100, and pedestrian-830; and FIG. 9, vehicles-100,920);
second motion forecast data with respect to the actor relative to the autonomous vehicle (col. 15, lines 1-49, location and velocity of pedestrian or other vehicle);
in response to determining that the actor has followed the unexpected path or entered the unexpected area (col. 16, line 23 - col. 17, line 42); 
generating a prediction failsafe signal (col. 10, lines 11-30; and FIG. 1, vehicle-100, computing device(s)-110, deceleration system-160, acceleration system-162, and steering system-164); and
determining, using the second motion forecast data and the prediction failsafe signal, a motion plan for controlling the movement of the autonomous vehicle (col. 16, line 23 - col. 17, line 42, maneuver the autonomous vehicle).
Regarding claim 10, Ross further discloses:
wherein the prediction failsafe signal describes a failsafe action for the autonomous vehicle (col. 16, line 23 - col. 17, line 42, maneuver the autonomous vehicle); and
the failsafe action comprising at least one of a braking action or a steering action (col. 10, lines 11-30; and FIG. 1, vehicle-100, computing device(s)-110, deceleration system-160, acceleration system-162, and steering system-164).

Regarding claim 13, Ross further discloses:
at least one processor (col. 5, line 56 - col. 6, line 5; and FIG. 1, processor(s)-120);
a memory that stores a set of instructions (col. 5, lines 23-47; and FIG. 1, memory-130, and instructions-132);
one or more processors which use the set of instructions to perform operations comprising: (col. 5, line 13 - col. 6, line 48; and FIG. 1, vehicle-100, computing device(s)-110, processor(s)-120, memory-130, data-134, and perception system-172);
for a first compute cycle of a plurality of compute cycles: (col. 13, line 54 - col. 14, line 67);
obtaining motion forecast data with respect to an actor relative to an autonomous vehicle, the motion forecast data based on first sensor data collected during the first compute cycle (col. 13, line 54 - col. 14, line 67; FIG. 6, vehicle-100, and pedestrian-660; FIG. 7, vehicle-100, and pedestrian-730; FIG. 8, vehicle-100, and pedestrian-830; and FIG. 9, vehicles-100,920);
determining, based on the motion forecast data, failsafe region data representing an unexpected path or an unexpected area where a likelihood of the actor following the unexpected path or entering the unexpected area is below a threshold (col. 14, lines 10-24);
for a second compute cycle of the plurality of compute cycles that is later than the first compute cycle: (col. 15, line 1 - col. 16, line 22);
obtaining second sensor data (col. 15, line 1 - col. 16, line 22; FIG. 6, vehicle-100, and pedestrian-660; FIG. 7, vehicle-100, and pedestrian-730; FIG. 8, vehicle-100, and pedestrian-830; and FIG. 9, vehicles-100,920);
determining, based on the second sensor data and the failsafe region data, that the actor has followed the unexpected path or entered the unexpected area (col. 15, lines 1-49); and

Regarding claim 15, Ross further discloses:
wherein determining, based on the motion forecast data, the failsafe region data representing the unexpected path or the unexpected area comprises (col. 14, lines 10-24); and
detecting one or more spatial data points that indicate that the actor has followed the unexpected path or entered the unexpected area (col. 15, lines 1-49, location of pedestrian or vehicle).
Regarding claim 16, Ross further discloses:
before the second compute cycle and in response to determining the failsafe region data representing the unexpected path or the unexpected area: (col. 15, line 50 - col. 16, line 22); and
determining a preliminary deviation for controlling the movement of the autonomous vehicle (col. 16, line 23 - col. 17, line 42).
Regarding claim 20, Ross further discloses:
for a first compute cycle of a plurality of compute cycles: (col. 13, line 54 - col. 14, line 67);
obtaining, by a computing system comprising one or more computing devices (col. 5, line 13 - col. 6, line 48; and FIG. 1, vehicle-100, computing device(s)-110, processor(s)-120, memory-130, data-134, and perception system-172);
first sensor data (col. 13, line 54 - col. 14, line 67; FIG. 6, vehicle-100, and pedestrian-660; FIG. 7, vehicle-100, and pedestrian-730; FIG. 8, vehicle-100, and pedestrian-830; and FIG. 9, vehicles-100,920);
determining, by the computing system and based on the first sensor data, failsafe region data representing an unexpected path or an unexpected area where a likelihood of the actor following the unexpected path or entering the unexpected area is below a threshold (col. 14, lines 10-24);

for a second compute cycle of the plurality of compute cycles that is later than the first compute cycle (col. 15, line 1 - col. 16, line 22);
obtaining, by the computing system (col. 5, line 13 - col. 6, line 48; and FIG. 1, vehicle-100, computing device(s)-110, processor(s)-120, memory-130, data-134, and perception system-172);
second sensor data (col. 15, line 1 - col. 16, line 22; FIG. 6, vehicle-100, and pedestrian-660; FIG. 7, vehicle-100, and pedestrian-730; FIG. 8, vehicle-100, and pedestrian-830; and FIG. 9, vehicles-100,920);
determining, by the computing system and based on the second sensor data and the failsafe region data, that the actor has followed the unexpected path or entered the unexpected area (col. 15, lines 1-49); and
in response to determining that the actor has followed the unexpected path or entered the unexpected area, determining, by the computing system, a deviation for controlling a movement of the autonomous vehicle (col. 16, line 23 - col. 17, line 42).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, as applied to claims 8, 13 and 17 above, and further in view of Hong et al. (U.S. Patent Number 11,195,418, hereinafter Hong).
Regarding claims 9 and 18, Ross does not disclose determining one or more of a ballistic trajectory or a quadratic regression trajectory for a pedestrian or another vehicle. However, Hong discloses a system for determining prediction probabilities of an object based on a top-down representation of an environment, including the following features:
wherein determining, based on the second sensor data (col. 6, lines 32-40; FIG. 1, capture sensor data of an environment-102; and FIG. 2, vehicle-202, vehicle computing device(s)-204, and sensor system(s)-206);
the second motion forecast data with respect to the actor relative to the autonomous vehicle comprises (col. 7, line 66 - col. 8, line 21; FIG. 1, determine predicted trajector(ies) based at least in part on the prediction probabilities-148; and FIG. 2, vehicle-202, prediction component-230, image generation component-232, and heat map generation component-234); and
determining one or more of a ballistic trajectory or a quadratic regression trajectory for the actor (col. 22, line 10 - col. 23, line 8; col. 35, line 59 - col. 36, line 11; and FIG. 7, target object-702, actual target object trajectory-704, and autonomous vehicle-706).

Regarding claims 11 and 19, Ross does not disclose comparing a location of a pedestrian or vehicle that is described by second sensor data with motion forecast data that was obtained based on first sensor data and collected during a first compute cycle. However, Hong further discloses:
determining the failsafe region data (col. 22, line 10 - col. 23, line 8; and FIG. 7, target object-702, actual target object trajectory-704, and uncertainty-728,730,732,734);
 based on the second sensor data comprises (col. 6, lines 32-40; FIG. 1, capture sensor data of an environment-102; and FIG. 2, vehicle-202, vehicle computing device(s)-204, and sensor system(s)-206); and
comparing a location of the actor that is described by the second sensor data with the motion forecast data that was obtained based on the first sensor data and collected during the first compute cycle (col. 22, line 10 - col. 23, line 8; and FIG. 7, target object-702, actual target object trajectory-704, first predicted trajectory-736, second predicted trajectory-738, and third predicted trajectory-740).
Hong teaches that uncertainty information representing prediction probabilities associated with other vehicles should be calculated based on sensed data regarding the actual trajectory of the other 
Regarding claim 12, Ross does not disclose comparing a location of a pedestrian or vehicle that is described by second sensor data with motion forecast data that was obtained based on first sensor data and collected during a first compute cycle. However, Hong further discloses:
for at least two of the plurality of compute cycles, comparing a current location of the actor described by sensor data with motion forecast data (col. 22, line 10 - col. 23, line 8; and FIG. 7, target object-702, actual target object trajectory-704, first predicted trajectory-736, second predicted trajectory-738, and third predicted trajectory-740);
obtained based on previously obtained sensor data (col. 6, lines 32-40; FIG. 1, capture sensor data of an environment-102; and FIG. 2, vehicle-202, vehicle computing device(s)-204, and sensor system(s)-206); 
determining the likelihood of the actor following the unexpected path or entering the unexpected area (col. 22, line 10 - col. 23, line 8; and FIG. 7, target object-702, actual target object trajectory-704, and uncertainty-728,730,732,734); and
based on the comparisons of the current location of the actor described by sensor data with the motion forecast data obtained based on previous sensor data (col. 22, line 10 - col. 23, line 8; and FIG. 7, 
Hong teaches that uncertainty information representing prediction probabilities associated with other vehicles should be calculated based on sensed data regarding the actual trajectory of the other vehicle and multiple possible trajectories of the other vehicle (col. 22, line 59 - col. 23, line 8). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the uncertainty information representing prediction probabilities associated with another vehicle at times in the future of Hong into the system for predicting the behavior and intent of another vehicle of Ross. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of tracking another vehicle. A person of ordinary skill would be familiar with the benefit of comparing sensed vehicle location with predicted vehicle location in order to verify calculated predictions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yokoyama et al. (US-2017/0327112-A1) discloses a travel control device that can accurately determine a change in the route of a pedestrian according to a change in the pedestrian’s posture.
Hall et al. (US-2018/0265076-A1) discloses a system for controlling an autonomous vehicle according to the total weight of the autonomous vehicle which performs quadratic regression analysis on the velocity tables resulting in a second order polynomial for each velocity of the vehicle (paragraph [0160]).
Styler et al. (US-2019/0101924-A1) discloses a system for determining a motion plan for an autonomous vehicle based on the existence of an anomaly within the surrounding environment of the autonomous vehicle.
Russell et al. (US-2019/0122037-A1) discloses a system for controlling an autonomous vehicle. A grid is projected around an object sensed in the environment of the autonomous vehicle. For each cell in the grid, a likelihood that the object will enter the given cell within a period of time into the future is predicted.
Garcia et al. (US-2021/0094558-A1) discloses a system for predicting behavior of objects near an autonomous vehicle. A model provides conditional predictions about a future behavior of the object based on a position of the object in a lane.
Lu et al. (US-2021/0095970-A1) discloses a system in which scenarios associated with a road segment are determined based on a map representation and features extracted from sensor data.
Xie et al. (US-2021/0096575-A1) discloses a system in which a prediction is determined about a behavior of an object proximate to an autonomous vehicle at a location based on mapped historical information at the location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667